Citation Nr: 0115061	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  89-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a higher rating for residuals of amputations 
of the 5th toes with pes planus, initially assigned a 
20 percent evaluation, effective from September 1978.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1975 to June 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1978 and July 1979 RO rating decisions that 
granted service connection for deformity of the forefoot, 
bilateral, with pes planus, and assigned a 20 percent 
evaluation for this condition, effective from September 1978, 
following the assignment of a total rating for this condition 
from June 20 through August 31, 1978 based on surgery and 
convalescence under the provisions of 38 C.F.R. § 4.30.  The 
20 percent rating was based on the then 30 percent severity 
of the bilateral foot condition less 10 percent for the 
severity of this condition at the time of the veteran's entry 
into service.  The veteran disagreed with the 20 percent 
evaluation assigned for the bilateral foot condition and 
submitted a notice of disagreement in August 1979.  The RO 
sent him a statement of the case on this matter in March 1999 
and the veteran completed his appeal of the issue with the 
submission of a substantive appeal in April 1999.

In April 2001, the veteran's representative submitted a 
motion for advancement of the veteran's case on the Board's 
docket.  In April 2001, the Board granted the motion because 
there was good or sufficient cause.



FINDINGS OF FACT

1.  The bilateral foot condition was manifested primarily by 
hammering of the 5th toes and a many-year history of painful 
motion that produced no more than moderate foot impairment at 
the time of the veteran's entry into service.

2.  The bilateral foot condition has been manifested 
primarily by painful motion, asymptomatic scarring, 
amputations of the 5th toes, and pronation of the heels since 
September 1978; marked pronation, extreme tenderness of 
plantar surfaces, marked inward displacement and severe spasm 
of the tendo achillis on manipulation or other symptoms that 
produce severe functional impairment are not found since the 
veteran's separation from service.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent, 30 percent 
less 10 percent for the severity of the bilateral foot 
condition at the time of the veteran's entry into service, 
for bilateral amputation of the 5th toes with pes planus at 
any time since September 1978 are not met.  38 U.S.C.A. 
§ 1155 (previously § 355) (West 1991); 38 C.F.R. §§ 4.7, 
4.22, 4.40, 4.45, 4.71a, Codes 5172, 5276, 5282, 5284, 4.118, 
Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from February 1975 to June 
1977.

Service medical records show that the veteran underwent a 
medical examination in December 1974 for enlistment into 
service.  There was hammering of the 5th toes.  A summary of 
hospitalization from February to March 1977 notes that the 
veteran had a 7-year history of painful feet and that he had 
to be removed from physical education in high school for 
"sore feet."  He had multiple problems with his feet in 
boot camp and at the time of this hospitalization he was not 
able to perform his job as a cook secondary to pain from 
prolonged standing and walking.  X-rays of the feet showed 
exostoses under hard callosities of both little toes at the 
DIP (distal interphalangeal) and PIP (proximal 
interphalangeal) joints.  Examination of the feet revealed an 
extremely wide or splay forefoot with pes planus.  He had 
spreading of all toes, especially the little toes with hard 
corns or hard callosities over the PIP and DIP joints of the 
little toes.  He underwent bilateral Ruiz-Mora procedures of 
the little toes.  The discharge diagnoses were exostoses of 
little toes; splayfoot deformity of forefoot, bilaterally; 
and bilateral pes planus.

Reports of medical board and physical board proceedings in 
April 1977 reveal that the veteran was found unfit for 
further military service because of physical disabilities.  
The disabilities were splay deformity of forefoot, bilateral, 
with bilateral pes planus, considered 20 percent disabling 
based on a rating of 30 percent for its then current severity 
less 10 percent for severity of the disability existing prior 
to entry into service.

In June 1978, the veteran submitted his original claim for 
service connection for bilateral foot condition.  

VA medical records show that the veteran was treated and 
evaluated for bilateral foot problems from 1978 to 1999.  The 
more salient medical reports are discussed in the following 
paragraphs.

A VA summary shows that the veteran was hospitalized from 
June 20 to 25, 1978.  He underwent syndactylization, 
bilateral, 4th and 5th toes.  The diagnosis was hammer toes.

A December 1978 RO rating decision granted service connection 
for splay deformity of forefoot, bilateral, with pes planus.  
A total rating was assigned for this condition from June 20 
through August 31, 1978 under the provisions of 38 C.F.R. 
§ 4.30 based on surgery and convalescence.  Thereafter, the 
condition was evaluated as 20 percent disabling.

A VA summary shows that the veteran was hospitalized from 
April 11 to 14, 1979.  He underwent syndactylism, right 4th 
and 5th toes, and condylectomy, right 5th metatarsal.  The 
diagnoses were painful callus, right little toe; and soft 
corn, right little toe.

A July 1979 RO rating decision increased the evaluation for 
the bilateral foot condition from 20 to 100 percent, 
effective from April 11 through July 31, 1979, under the 
provisions of 38 C.F.R. § 4.30 based on surgery and 
convalescence.  Thereafter, the disability was evaluated as 
20 percent disabling.

The veteran underwent a VA medical examination in October 
1979.  He complained of trouble holding a job because he had 
constant foot problems.  X-rays of the feet revealed 
amputation of the left 5th toe at the level of the 
metatarsophalangeal joint; otherwise the left foot was 
normal.  On the right, the distal end of the 5th metatarsal 
had been resected and 2 phalanges were seen.  The middle 
phalanx was absent altogether.  There was no evidence of bone 
or joint abnormality.  On examination, the veteran had a 
syndactylized 4th and 5th toe on the right, scar on the 
lateral side of the 5th right toe where some bone was 
removed, amputation of the left 5th toe, bilateral pes 
planus, and valgus position of heels.  The diagnoses were 
amputation of the left 5th toe, resection of the distal end 
of the right 5th metatarsal, absent middle phalanx of the 
right 5th toe, and bilateral pes planus.

The VA medical records do not show that the veteran received 
any significant treatment for foot problems in the 1980's or 
the early and mid 1990's.  VA X-rays of his feet in May 1998 
demonstrated loss of the proximal third of the phalanx of the 
right 5th toe and of the proximal and distal phalanges of the 
left toe.

VA medical records show that the veteran underwent amputation 
of the right 5th toe on June 17, 1998.  The postoperative 
diagnosis was painful deformed right 5th toe.

The veteran underwent VA medical examination of his feet in 
January 1999.  He complained of chronic pain in the feet.  He 
stated that his feet were weak, stiff, and tended to swell.  
He complained of worsening foot pain with standing or 
walking, and that he repeatedly lost jobs because of painful 
feet.  There was bilateral amputation of the 5th digits at 
the base.  There was discoloration of the skin on the 
anterior aspect of the feet and decreased sensation of the 
toes, bilaterally.  There was normal strength and tone.  The 
diagnosis was bilateral 5th digit amputation of the feet.  
The examiner noted that the precise point of amputation of 
the 5th toe on the left foot was at the base of the toe as it 
connected with the metatarsal phalangeal joint.

RO rating decisions in December 1998 and February 1999 
increased the evaluation for the bilateral foot condition 
from 20 to 100 percent, effective from June 17, 1998 through 
December 31, 1998 under the provisions of 38 C.F.R. § 4.30 
based on surgery and convalescence.  Thereafter, the 
condition was evaluated as 20 percent.

VA medical records show that the veteran underwent EMG/NCS 
(electromyograph/nerve conduction studies) of various nerves 
of the lower extremities in April 1999.  The reports of these 
studies note that he had full range of motion of the ankle 
and that there was no evidence of atrophy.  The findings were 
essentially normal except for prolonged latency of the left 
medial and lateral plantar mixed nerve across the tarsal 
tunnel with normal amplitude.  The conclusions were mild 
electrodiagnostic evidence of entrapment across the left 
tarsal tunnel consistent with mild tarsal tunnel; no 
electrodiagnostic evidence of entrapment neuropathy across 
the right tarsal tunnel; and no evidence of peripheral 
neuropathy or L-S radiculopathy.

A VA report of his treatment in April 1999 shows that he was 
recommended for arch support with metatarsal pad.

An April 2000 RO rating decision granted service connection 
for tarsal tunnel entrapment of the left foot.  A 10 percent 
rating was assigned for this condition, effective from May 
1998.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim for a higher rating for his 
bilateral foot condition.  There is no identified evidence 
not accounted for and an examination has been performed with 
regard to the veteran's claims.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the veteran's claim, that essentially notifies the veteran of 
the evidence needed to prevail on his claim.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Amputation of one or two toes, other than the great toe, 
warrants a noncompensable evaluation if there is no 
metatarsal involvement.  A 20 percent evaluation is warranted 
for amputation of one or two toes, other than the great toe, 
with removal of the metatarsal head.  38 C.F.R. § 4.71a, Code 
5172.

A 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 
50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Code 5276.

Hammering of single toes warrants a noncompensable 
evaluation.  A 10 percent evaluation requires hammering of 
all toes of one foot, without clawfoot.  38 C.F.R. § 4.71a, 
Code 5282.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

The above diagnostic codes were in effect in June 1978 and 
have not changed since then.

The service medical records show that the veteran underwent a 
medical examination for enlistment into service in December 
1974 that showed hammering of the little toes, and clinical 
findings in reports of his treatment and evaluations in 
service show that he had a multiple-year history of painful 
feet prior to entry into service.  These findings indicate 
that the veteran had a preservice bilateral foot condition 
that was 10 percent disabling under the provisions of 
diagnostic code 5276 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, dealing with pain and functional 
limitations, at the time of his entry into service.  The 
service medical records also show that this preservice 
bilateral foot condition increased in severity in service, 
and the record shows that the RO granted service connection 
for this condition based on aggravation.  In such cases, the 
rating for the particular disability should reflect only the 
degree of disability over and above the degree existing at 
the time of entrance into service.  It is necessary, 
therefore, in such cases to deduct from the present degree of 
disability, the degree of the disability, existing at the 
time of entrance into service, in terms of the rating 
schedule.  38 C.F.R. § 4.22 (2000).  

A review of the record shows that the veteran's bilateral 
foot condition has been rated 20 percent disabling, based on 
severity of the condition warranting a 30 percent evaluation 
less 10 percent for the severity of the condition at the time 
of his entry into service, since September 1978 except for 
periods when total ratings where assigned for this condition 
based on surgery and convalescence under the provisions of 
38 C.F.R. § 4.30.  The report of the veteran's medical 
examination in 1979 shows that he had amputations of the 
little toes, that the 4th and 5th toes were syndactylized, 
that he had an asymptomatic scar on the left 5th toe, 
bilateral pes planus, and valgus pronation of the heels.  
This report and the other evidence then of record, and now, 
do not show marked pronation, extreme tenderness of plantar 
surfaces, marked inward displacement and severe spasm of the 
tendo achillis on manipulation or other symptoms that produce 
severe functional impairment of the feet to support the 
assignment of a 50 percent rating under diagnostic code 5276 
or another separate compensable evaluation for the bilateral 
foot condition under the other above-noted diagnostic codes.  
The Board notes that the veteran has amputations of both 5th 
toes, but the evidence does not show the removal of the 
metatarsal heads of both toes to support the assignment of a 
20 percent evaluation for the bilateral foot condition.  If 
the evidence did support the assignment of a 20 percent 
rating for the bilateral foot condition under 5282, this 
rating could  not be assigned simultaneously with the current 
rating because both evaluations would be considering the same 
manifestations.  38 C.F.R. § 4.14 (2000).  Nor does the 
record show symptomatic scars resulting from the veteran's 
surgeries of the feet to support the assignment of a separate 
rating or ratings for any scars under diagnostic codes 7803, 
7804 or 7805.

A longitudinal review of all the evidence, including the 
reports of the veteran's VA medical examinations in October 
1979 and January 2000, and EMG/NCS studies in April 1999, 
reveal that the bilateral foot condition has been manifested 
primarily by painful motion, amputations of the 5th toes, and 
pronation of the heels since September 1978.  Hence, the 
current 20 percent evaluation for this condition, effective 
from September 1978, best represents his disability picture.  
The evidence does not show manifestations of the bilateral 
foot disorder warranting a higher rating for this condition 
for a specific period or a "staged rating" at any time 
since the effective date of the claim.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

While tarsal tunnel entrapment of the left foot was found on 
VA EMG/NCV studies in April 1999, this neurological deficit 
may not be considered in the evaluation of the orthopedic 
bilateral foot condition because a separate evaluation has 
been assigned for this neurological condition.  The EMG/NCV 
studies showed no other significant neurological deficits.

The Board recognizes that the veteran's painful feet 
interfere with his ability to work, but the percentage rating 
assigned for this condition represents as far as can 
practicably be determined the average impairment in earning 
capacity produced by this condition.  38 C.F.R. § 4.1 (2000).  
Nor does the record indicate that the veteran's bilateral 
foot condition presents such an unusual disability picture as 
to warrant a remand of this case to the RO for consideration 
of submission of this case to the Chief Benefits Director or 
the Director, Compensation Service of VA for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000).  

The preponderance of the evidence is against the claim for a 
higher rating for the bilateral foot condition, evaluated as 
20 percent disabling since September 1978, except for total 
ratings assigned based surgery and convalescence since then, 
and the claim is denied.  Since the preponderance of the 
evidence is against the claim for higher rating for the 
bilateral foot condition, the benefit of the doubt doctrine 
is not for application with regard to this claim.  VCAA, Pub. 
L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as 
amended at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





ORDER

A higher rating for residuals of amputations of the 5th toes 
with pes planus, initially evaluated as 20 percent disabling, 
effective from September 1978, is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

